DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 15 January 2020 is acknowledged. Claims 1, 23, and 24 have been amended, claims 13, 20, and 21 have been cancelled, claim 23 remains withdrawn, new claim 27 has been added, and claims 1-11, 16-19, and 22-27 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22, which depends from claim 1,  requires the limitation “wherein the body of the golf club, cast by each mold, comprises…an entirety of a face portion of a golf club head”, which now directly contradicts the limitation “a face opening in a face portion of the body” in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of examination, the rejection of claim 22 will NOT be treating the amended limitation of claim 1 “a face opening in a face portion of the body”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 1-3, 6, 7, 10, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2016/0175666; hereinafter “Chao”; listed in the IDS filed 31 October 2019), in view of Sugimoto (US 2007/0287552).
Regarding claim 1, Chao teaches a casting cluster (see Fig. 3B), the casting cluster comprising:
a receptor (receptor 82, see Fig. 3B; [0049]);
a plurality of runners (runners 84, see Fig. 3B; [0049]) coupled to the receptor (see Fig. 3B) and configured to receive molten metal from the receptor (see [0049]-[0051]);
at least twenty-eight main gates (at least ten casting molds and at least one gate; see [0016]), wherein at least two of the main gates are coupled to each of the runners (see Fig. 3B and [0016]) and each main gate is configured to receive molten metal (see [0049]-[0051]) from a corresponding one of the plurality of runners (see [0022]); and 

at least two of the at least twenty-eight molds (mold cavities 86, 88, see Fig. 3B; [0049]) are coupled to each one of the plurality of runners (runners 84, see Fig. 3B) via respective main gates of the at least twenty-eight main gates (see Fig. 3B);
each mold of the at least twenty-eight molds is configured to receive molten metal (see [0049]-[0051]) from a corresponding one of the main gates (see [0022]); and
each mold of the at least twenty-eight molds is configured to cast a body of a golf club head that has a volume of at least 100 cm3 (each mold has a head-volume less than 400 cm3; see [0016]), a mass between 0.10 kg and 0.18 kg (see [0090] - teaches 200 g, which includes the gate and some runner, so the final weight is less than 200 g - in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP §2144.05(I)), and a face opening in a face portion of the body (see Fig. 1);
wherein each mold of the at least twenty-eight molds is configured to cast a body of a golf club head that has a volume of no more than 250 cm3 (each mold has a head-volume less than 400 cm3; see [0016]).
Chao is silent to a crown opening that occupies at least a majority of a crown portion.
Sugimoto teaches a golf club head with a crown opening that occupies at least a majority of a crown portion (see Figs. 1-2 and [0074]-[0078]).
In view of Chao’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cluster of Chao to include a crown opening that occupies at least a majority of a crown portion, as taught by Sugimoto, because it is a known feature to be formed during the lost wax process in order to result in a golf club head having a crown opening. Furthermore, the substitution of a known element (the head of Chao without a crown opening) for another known element (the head of Sugimoto with a crown opening) would have been obvious to one of ordinary skill in the art at the time the invention was filed with predictable results.
Regarding the functional language (e.g., cluster for casting a body of a golf club head made of titanium or a titanium alloy), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., titanium or titanium alloy), as per MPEP §2115.
prima facie case of obviousness exists. See MPEP §2144.05(I). Furthermore, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B).

Regarding claim 2, the combination of Chao and Sugimoto teaches at least one runner (Chao: see [0015]-[0016]) but is silent to wherein the plurality of runners comprises at least fourteen runners. However, the at least fourteen runners is merely the duplication of parts to the at least one runner that Chao already teaches, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B).

Regarding claim 3, the combination of Chao and Sugimoto teachers wherein:
each runner of the plurality of runners (Chao: runners 84, see Fig. 3B) comprises a proximal end, adjacent the receptor (Chao: see Fig. 3B), and a distal end, opposite the proximal end (Chao: see Fig. 3B - end which is connected to the mold cavity 86);
one main gate and one mold are coupled to the distal end of each of the plurality of runners (Chao: mold cavity 86 with its main gate coupled to the distal end of the runner 84, see Fig. 3B).
The combination of Chao and Sugimoto teaches at least one main gate and at least one mold coupled to one of the plurality of runners between the proximal end and the distal end of the corresponding runner (Chao: mold cavity 88, see Fig. 3B), but is the combination of Chao and Sugimoto already teaches and applying it to all of the runners of the combination of Chao and Sugimoto (Chao: teaches at least one runner, see [0015]-[0016]), and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(IV)(B).

Regarding claim 6, the combination of Chao and Sugimoto teaches wherein:
each runner of the plurality of runners (Chao: runners 84, see Fig. 3B) comprises a top surface and a bottom surface, opposite the top surface (Chao: see Fig. 3B); and
the at least one main gate and the at least one mold coupled to each of the plurality of runners at the location between the proximal end and the distal end are coupled to the top surface of the corresponding runner (see rejection for claim 3 above and Fig. 3B of Chao - the at least one main gate and the at least one mold coupled to each of the plurality of runners are the location between the proximal end and the distal end are coupled to the top surface of the corresponding runner would merely be a duplication of parts of the singular mold and main gate (Chao: mold cavity 88, see Fig. 3B) that Chao already teaches and applying it to all of the runners of the combination of Chao and Sugimoto (Chao: teaches at least one runner, see  [0015]-[0016]), and it has 

Regarding claim 7, the combination of Chao and Sugimoto teaches wherein:
each runner of the plurality of runners (Chao: runners 84, see Fig. 3B) comprises a proximal end, adjacent the receptor, and a distal end, opposite the proximal end (Chao: see Fig. 3B).
The combination of Chao and Sugimoto teaches at least one main gate and at least one mold coupled to one of the plurality of runners between the proximal end and the distal end of the corresponding runner (Chao: mold cavity 88, see Fig. 3B), but is silent to at least two main gates and at least two molds are coupled to each of the plurality of runners between the proximal end and the distal end of the corresponding runner. However, having at least two main gates and at least two molds coupled to each of the plurality of runners between the proximal end and the distal end of the corresponding runner is merely the duplication of parts of the singular mold and main gate (Chao: mold cavity 88, see Fig. 3B) that the combination of Chao and Sugimoto already teaches and applying it to all of the runners of the combination of Chao and Sugimoto (Chao: teaches at least one runner, see [0015]-[0016]), and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B). 

Regarding claim 10, the combination of Chao and Sugimoto teaches wherein:

the at least two main gates and the at least two molds are coupled to the top surface of the corresponding runner (see rejection for claim 7 above and Fig. 3B of Chao - the at least two main gates and the at least two molds would be treated as a duplication of the parts and the molds would be coupled to the top surface of the runner as shown in Fig. 3B).

Regarding claim 11, the combination of Chao and Sugimoto teaches wherein:
one mold coupled to each of the plurality of runners is configured to cast a body having a first size or a first shape (Chao: see Fig. 3B).
The combination of Chao and Sugimoto is silent to another mold coupled to each of the plurality of runners is configured to cast a body having a second size, different than the first size, or a second shape, different than the first shape. However, one of ordinary skill in the art at the time the invention was filed would recognize that utilizing another mold coupled to each of the plurality of runners being configured to cast a body having a second size, different than the first size, or a second shape, different than the first shape merely allows for casting two different castings simultaneously. Absent persuasive evidence to the contrary, this would merely be considered a design choice of which one of ordinary skill in the art at the time the invention was filed would have found to be obvious. See MPEP §2144.04(B).

the combination of Chao and Sugimoto teaches wherein each mold of the at least twenty-eight molds is configured to cast a body, of a golf club head, having at least a portion with a wall thickness of at most 0.6 mm (Chao: at least one club-head wall having a thickness of less than 0.8 mm; see [0016]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 17, the combination of Chao and Sugimoto teaches wherein each mold of the at least twenty-eight molds is configured to cast a body, of a golf club head, having a portion with a wall thickness of at most 0.8 mm (Chao: at least one club-head wall having a thickness of less than 0.8 mm; see [0016]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 18, the combination of Chao and Sugimoto teaches wherein the casting cluster is configured to produce a cast-product yield of at least 80% (Chao: see [0022]).

Regarding claim 19, the combination of Chao and Sugimoto teaches wherein each of the at least twenty-eight main gates and the corresponding runner, to which each of the at least twenty-eight main gates are coupled, have an interface gating ratio between 0.7 and 1.3 (Chao: see 0023]). 

Claims 4, 5, 8, 9, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chao and Sugimoto as applied to claims 3, 7, and 11 above, and further in view of Yamamoto et al. (JP 62-275557 A; hereinafter “Yamamoto”; using attached English machine translation).
Regarding claim 4, the combination of Chao and Sugimoto each teaches wherein:
each runner of the plurality of runners (Chao: runners 84, see Fig. 3B) comprises a top surface and a bottom surface, opposite the top surface (Chao: see Fig. 3B).
The combination of Chao and Sugimoto is silent to wherein the at least one main gate and the at least one mold coupled to each of the plurality of runners between the proximal end and the distal end are coupled to the bottom surface of the corresponding runner.
Yamamoto teaches a casting cluster called a tree method wherein at least one main gate and at least one mold coupled to each of the plurality of runners between the proximal end and the distal end are coupled to the bottom surface of the corresponding runner (see Fig. 2B and [0001]). This mold can be used for centrifugal casting and can result in castings with very few casting defects (see [0001]).
In view of Yamamoto’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cluster of the combination of Chao and Sugimoto to include wherein the at least one main gate and the at least one mold coupled to each of the plurality of runners between the proximal end and the distal end are coupled to the bottom surface of the corresponding runner, as taught by Yamamoto, because it is a known structure for centrifugal casting and the addition of the combination of Chao and Sugimoto would allow for increased production capacity for each casting cycle.

Regarding claim 5, the combination of Chao, Sugimoto, and Yamamoto teaches wherein:
at least two main gates and at least two molds are coupled to each of the plurality of runners between the proximal end and the distal end of the corresponding runner (see rejection for claim 3 above - having at least two main gates and at least two molds coupled to each of the plurality of runners between the proximal end and the distal end of the corresponding runner is merely the duplication of parts of the at least one mold and at least one main gate that Chao already teaches);
one of the at least two main gates and one of the at least two molds are coupled to the bottom surface of the corresponding runner (Yamamoto: see Fig. 2B and [0001]); and
another one of the at least two main gates and another one of the at least two molds are coupled to the top surface of the corresponding runner (Chao: see Fig. 3B).

Regarding claim 8, the combination of Chao and Sugimoto each teaches wherein:
each runner of the plurality of runners (Chao: runners 84, see Fig. 3B) comprises a top surface and a bottom surface, opposite the top surface (Chao: see Fig. 3B); and

The combination of Chao and Sugimoto is silent to wherein one of the at least two main gates and one of the at least two molds are coupled to the bottom surface of the corresponding runner.
Yamamoto teaches a casting cluster called a tree method wherein at least one main gate and at least one mold coupled to each of the plurality of runners between the proximal end and the distal end are coupled to the bottom surface of the corresponding runner (see Fig. 2B and [0001]). This mold can be used for centrifugal casting and can result in castings with very few casting defects (see [0001]).
In view of Yamamoto’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cluster of the combination of Chao and Sugimoto to include wherein one of the at least two main gates and one of the at least two molds are coupled to the bottom surface of the corresponding runner, as taught by Yamamoto, because it is a known structure for centrifugal casting and the addition of extra molds onto the cluster of the combination of Chao and Sugimoto would allow for increased production capacity for each casting cycle.

Regarding claim 9, the combination of Chao and Sugimoto teaches wherein:
each runner of the plurality of runners (Chao: runners 84, see Fig. 3B) comprises a top surface and a bottom surface, opposite the top surface (Chao: see Fig. 3B).
The combination of Chao and Sugimoto is silent to wherein the at least two main gates and the at least two molds are coupled to the bottom surface of the corresponding runner.
Yamamoto teaches a casting cluster called a tree method wherein at least one main gate and at least one mold coupled to each of the plurality of runners between the proximal end and the distal end are coupled to the bottom surface of the corresponding runner (see Fig. 2B and [0001]). This mold can be used for centrifugal casting and can result in castings with very few casting defects (see [0001]).
In view of Yamamoto’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cluster of the combination of Chao and Sugimoto to include wherein the at least two main gates and the at least two molds are coupled to the bottom surface of the corresponding runner, as taught by Yamamoto, because the substitution for a known element (the at least two main gates and at least two main molds coupled to the top surface of the corresponding runner as taught in Chao) with another known element (two main gates and the two molds coupled to the bottom surface of the corresponding runner in Yamamoto) would have been obvious to one of ordinary skill in the art with predictable results.

Regarding claim 27, the combination of Chao and Sugimoto wherein:
each runner of the plurality of runners (Chao: runners 84, see Fig. 3B) comprises a top surface and a bottom surface, opposite the top surface (Chao: see Fig. 3B);
the mold coupled to each of the plurality of runners and configured to cast the body having the first size is coupled to the top surface of the corresponding runner (Chao: mold 88, see Fig. 3B; applying mold 88 to all of the runners of Chao (teaches at least one runner, see [0015]-[0016]), would merely be a duplication of parts that has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B)).
The combination of Chao and Sugimoto wherein:
the mold coupled to each of the plurality of runners and configured to cast the body having the second size is coupled to the bottom surface of the corresponding runner, and the second size is larger than the first size.
Yamamoto teaches a casting cluster called a tree method wherein at least one main gate and at least one mold coupled to each of the plurality of runners between the proximal end and the distal end are coupled to the bottom surface of the corresponding runner (see Fig. 2B and [0001]). This mold can be used for centrifugal casting and can result in castings with very few casting defects (see [0001]).
In view of Yamamoto’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cluster of the combination of Chao and Sugimoto to include the mold coupled to each of the plurality of runners and configured to cast the body having the second size is coupled to the bottom surface of the corresponding runner, as taught by Yamamoto, because it is a known structure for centrifugal casting and the addition of extra molds onto the cluster of the combination of Chao and Sugimoto would allow for increased production capacity for each casting cycle.
Though the combination of Chao, Sugimoto, and Yamamoto is silent to specifically teaching wherein the second size is larger than the first size, one of ordinary skill in the art at the time the invention was filed would recognize that utilizing another mold coupled to a bottom side of the plurality of runners being configured to cast a body having a second size, larger than the first size, merely allows for casting two different castings simultaneously. Absent persuasive evidence to the contrary, this would merely be considered a design choice of which one of ordinary skill in the art at the time the invention was filed would have found to be obvious. See MPEP §2144.04(B).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2016/0175666; listed in the IDS filed 31 October 2019), in view of Yamamoto (JP 62-275557 A; using previously attached English machine translation), and Sugimoto (US 2013/0217514).
Regarding claim 24, Chao teaches a casting cluster (see Fig. 3B), the casting cluster comprising: 
a receptor (receptor 82, see Fig. 3B; [0049]);
a plurality of runners (runners 84, see Fig. 3B; [0049]) coupled to the receptor (see Fig. 3B) and configured to receive molten metal from the receptor (see [0049]-[0051]);
at least twenty-eight main gates (at least ten casting molds and at least one gate; see [0016]), wherein at least two of the main gates are coupled to each of the runners (see Fig. 3B and [0016]) and each main gate is configured to receive molten metal (see [0049]-[0051]) from a corresponding one of the plurality of runners (see [0022]); and 
at least twenty-eight molds (at least ten casting molds, see Fig. 3B; [0016]), wherein:

each mold of the at least twenty-eight molds is configured to receive molten metal (see [0049]-[0051]) from a corresponding one of the main gates (see [0022]); and
each mold of the at least twenty-eight molds is configured to cast a body of a golf club head that has a volume of at least 100 cm3 (each mold has a head-volume less than 400 cm3; see [0016]), a mass between 0.10 kg and 0.18 kg (see [0090] - teaches 200 g, which includes the gate and some runner, so the final weight is less than 200 g - in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP §2144.05(I)), 
wherein:
each runner of the plurality of runners (runners 84, see Fig. 3B) comprises a top surface and a bottom surface, which is opposite the top surface (see Fig. 3B), and a proximal end (end of runner adjacent to receptor 82, see Fig. 3B), which is adjacent the receptor (receptor 82, see Fig. 3B), and a distal end, which is opposite the proximal end (see Fig. 3B - end which is connected to mold cavity 86); and

Chao is silent to a second one of the at least twenty-eight main gates and a second one of the at least twenty-eight molds are coupled to each one of the plurality of runners between the proximal end and the distal end of the corresponding runner and coupled to the top surface of the corresponding runner. However, having a second one of the at least twenty-eight main gates and a second one of the at least twenty-eight main molds coupled to each of the plurality of runners between the proximal end and the distal end of the corresponding runner is merely the duplication of parts of the singular mold and main gate (mold cavity 88, see Fig. 3B) that Chao already teaches and applying it to all of the runners of Chao (teaches at least one runner, see [0015]-[0016]), and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B).
Chao is silent to a third one of the at least twenty-eight main gates and a third one of the at least twenty-eight molds are coupled to each one of the plurality of runners between the proximal end and the distal end of the corresponding runner and coupled to the bottom surface of the corresponding runner, a crown opening that occupies at least a majority of a crown portion of the body, and an entirety of a face portion of the golf club head;

In view of Yamamoto’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cluster of Chao to include wherein a third one of the at least twenty-eight main gates and a third one of the at least twenty-eight molds are coupled to each of the plurality of runners between the proximal end and the distal end of the corresponding runner and coupled to the bottom surface of the corresponding runner, as taught by Yamamoto, because it is a known structure for centrifugal casting and the addition of extra molds onto the cluster of Chao would allow for increased production capacity for each casting cycle.
	The combination of Chao and Yamamoto is silent to a crown opening that occupies at least a majority of a crown portion of the body, and an entirety of a face portion of the golf club head.
	Sugimoto teaches a golf club head which comprises a crown opening that occupies at least a majority of a crown portion of the body, and an entirety of a face portion of the golf club head (see Figs. 1-4). It is desirable that a face portion 3, sole portion 5, side portion 6, hosel portion 7, and crown edge portion 8 are integrally molded in advance as with a lost-wax precision cast (see [0029] and Figs. 1-4).
	In view of Sugimoto’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cluster of the combination of Chao and Yamamoto to include wherein the body of the golf club head, cast by each mold, comprises a crown opening that occupies at least a majority of a crown portion of the body, and an entirety of a face portion of the golf club head, as taught by Sugimoto, because the substitution of a known element (the golf club head of the combination of Chao and Yamamoto) for another known element (the golf club head cast by Sugimoto) would have been obvious to one of ordinary skill in the art with predictable results.
Regarding the functional language (e.g., for casting a body of a golf club head made of titanium or a titanium alloy), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., titanium or titanium alloy), as per MPEP §2115.
Regarding the limitation “at least twenty-eight casting molds”, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I). Furthermore, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B).

Regarding claim 25, the combination of Chao, Yamamoto, and Sugimoto teaches wherein a fourth one of the at least twenty-eight main gates and a fourth one of the at least twenty-eight molds are coupled to each one of the plurality of runners at the proximal end and between the top surface and the bottom surface of the corresponding runner (Chao: mold cavity 86 with its main gate coupled to the distal end of the runner 84, see Fig. 3B).

Regarding claim 26, the combination of Chao, Yamamoto, and Sugimoto teaches wherein a fifth one of the at least twenty-eight main gates and a fifth one of the at least twenty-eight molds are coupled to each one of the plurality of runners between the proximal end and the distal end of the corresponding runner and coupled to the bottom surface of the corresponding runner (Yamamoto: the other of the molds on the bottom of the runner, see Fig. 2B and [0001]).

Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.
On page 10 of the remarks, Applicant argues that Chao fails to teach or suggest a casting cluster that has molds capable of casting a body of a golf club head that has a mass between 0.10 kg and 0.18 kg, a crown opening that occupies at least a majority of a crown portion of the body, and a face opening in a face portion of the body. The casting clusters of Chao are specifically configured to cast bodies of golf club heads 
The Examiner finds this argument unpersuasive, as the combination of Chao and Sugimoto teaches all the limitations of amended claim 1. Chao teaches golf club heads with a mass between 0.10 kg and 0.18 kg (see [0090] - teaches 200 g, which includes the gate and some runner, so the final weight is less than 200 g - in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP §2144.05(I)), and a face opening in a face portion of the body (see Fig. 1). Furthermore, Sugimoto teaches a golf club head with a crown opening that occupies at least a majority of a crown portion (see Figs. 1-2 and [0074]-[0078]). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 11-14 of the remarks, Applicant argues that the broad, open-ended range of Chao, which teaches greater than ten molds, cannot be used to show that the claimed range of “at least twenty-eight molds” is obvious in view of Chao’s disclosure. Applicant argues that Chao repeatedly emphasizes a preference for smaller casting clusters and points specifically to Chao’s paragraph 92. Additionally, Applicant argues that the flowability of molten steel is different than that of molten titanium, and that the casting cluster of Chao and its intended use to cast golf club heads made of steel 
The Examiner finds these arguments unpersuasive. Applicant’s arguments amount to mere allegations of patentability without providing further scientific evidence as to why the mold of Chao would not be able to show that the claimed range of “at least twenty-eight molds” is obvious in view of Chao’s disclosure. Paragraph 92 of Chao does not constitute teaching away from larger casting clusters. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, see MPEP §2123(II). As Chao teaches at least ten molds, which is recognized by Applicant as an open-ended range, it overlaps with the claimed range of at least twenty-eight casting molds. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I). Furthermore, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B). Regarding Applicant’s argument that Chao utilizes steel and Applicant’s mold is configured for titanium, the Examiner finds this argument unpersuasive because apparatus claims are not limited by the material worked upon, as per MPEP §2115.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


10 April 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735